Title: From Benjamin Franklin to Thomas Foxcroft, 18 February 1774
From: Franklin, Benjamin
To: Foxcroft, Thomas


Dear Sir,
London, Feb. 18. 1774
I received yours of Dec. 29. with the Account. I wrote by the Packet to my Family to receive no more of those Payments, being now out of the Office. I thank you for your Care in ordering the Six Barrels of Flour, which I hope to receive soon. The Tea Ship arriv’d here safe having a very short Passage. I am ever, with sincere Regard, Dear Sir Your most obedient humble Servant
B Franklin
Mr. Thos Foxcroft
